DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 11/16/2021 has been entered. Claims 1-2, 4-5, 7-12, 14-20 and 22-25 remain pending in the application. Applicant’s amendments to the claims have overcome the objection and 112 (b) rejection previously set forth in the Final Office Action mail 09/17/2021.

Response to Arguments
Applicant’s arguments, filed 11/16/2021, with respect to the rejections of claims 1, 11 and 19 under 103 have been fully considered and are persuasive because of the amendment. Therefore, the rejection has been withdrawn.  

Allowable Subject Matter
Claims 1-2, 4-5, 7-12, 14-20 and 22-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 1 is allowable for disclosing
A real-time multi-agent system comprising a processor, a memory coupled to the processor, and a computer-readable hardware storage device coupled to the processor, the storage device containing 
the system receiving from a real-time application a request for a real-time response to a detected condition, where the requested response is selected by the system from a set of feasible responses; 
the system forwarding the request to a set of computerized agents; 
the system further receiving an initial preference from each agent, 
where each agent's initial preference identifies an initial ordering of the set of feasible responses, and 
where each agent's initial ordering ranks the set of feasible responses as a function of that agent's relative degree of preference for each response of the set of feasible responses; 
the system identifying a consensus response of the set of feasible responses by iteratively reconciling the agents' initial ordering, 
where each iteration of the reconciling attempts to reduce differences among the agents’ initial orderings by:   
S/N: 15/718,6113the system identifying whether the agents' initial preferences are in agreement; 
the system, whenever identifying that the agents' initial preferences are not in agreement: 
the system directing each agent of the set of computerized agents to update its current preference as a function of the preferences most recently received by the system from other agents of the set of computerized agents, 
where the directing a first agent of the set of computerized agents to update the first agent's current preference comprises associating the first agent's current 
where the utility value associated with the first agent is proportional to: 
a total number of agents in the set of computerized agents, 
a value of a Distance function that returns a degree of dissimilarity between the first agent's initial preference and the first agent's current preference, 
S/N: 15/718,6114values of a Similarity function that returns a degree of similarity between current preferences of each pair of agents of the set of computerized agents, and 
a number of combinations of all possible orderings of the set of feasible responses, taken two at a time, 
where the private utility component identifies a relative value to the first agent of the current preference of the first agent, and 
where the public utility component identifies a relative value to the first agent of the current preferences of other agents of the set of computerized agents; 
the system receiving from each agent of the set of computerized agents that agent's updated preference; 
the system repeating the directing and the receiving the updated preferences until the system identifies that the set of computerized agents are in agreement; and 

S/N: 15/718,6115the system returning a real-time response to the real-time application that identifies the consensus response.  
The closest references found
Bartek et al. (US Pub. 2015/0302308) teaches in paragraphs 0003, 0020-0023, 0027 and 0032 that the system receiving a request, forwarding the request to a set of agents, the system then receiving the preference responses from the agents and a determination is made if there is convergence to a single response. If NOT, each agent allows to update the preference, where, the preferences are associated with the scores which comprises the impedance score of Participant n and the impedance score of the particular decision maker, the system repeating the preferences update until determining that the agents are in agreement. 
Harrington et al. (US Pub. 2014/0279802) teaches in paragraph 0005 that a final decision set is transmitted to the plurality of agents upon determining that no more decisions can be received. The final decision set represents a complete combination of decisions including at least a portion of received decisions.
However, the prior art of record do not teach or suggest, individually or in combination, 
the utility value associated with the first agent is proportional to: 
a total number of agents in the set of computerized agents, 
a value of a Distance function that returns a degree of dissimilarity between the first agent's initial preference and the first agent's current preference, 
S/N: 15/718,6114values of a Similarity function that returns a degree of similarity between current preferences of each pair of agents of the set of computerized agents, and 

Therefore the combination of features is considered to be allowable.

Claims 2, 4-5 and 7-10 are considered to be allowable because they are dependent on claim 1.
Claims 11 and 19 are considered to be allowable for disclosing the similar subject matter to claim 1.
Claims 12 and 14-18 are considered to be allowable because they are dependent on claim 11.
Claims 20 and 22-25 are considered to be allowable because they are dependent on claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T NGUYEN whose telephone number is 571-272-0103. The examiner can normally be reached M-F, 8 AM-5 PM, (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/T. N./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128